In an action to recover damages for breach of contract, the defendant appeals from (1) a decision of the Supreme Court, Suffolk County (Eggert, J.H.O.), dated September 10, 1996, and (2) a judgment of the same court, entered November 8, 1996, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal amount of $72,500.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision {see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The agreement between the parties was supported by adequate consideration (see, Joab Commercial Laundries v Reeder, 159 AD2d 489, 490). The defendant’s remaining contentions are without merit (see, Matter of 166 Mamaroneck Ave. Corp. v 151 E. Post Rd. Corp., 78 NY2d 88, 91; Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482). Joy, J. P., Krausman, Florio and McGinity, JJ., concur.